Citation Nr: 1036956	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a disorder 
manifested by vertigo.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to April 
1969 and from October 1975 to August 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO, in pertinent part, denied the 
benefits sought on appeal.

In a January 2009 decision, the Board disposed of other matters 
on appeal and remanded the issue of entitlement to an increased 
rating for vertigo to the RO for further development.  Such has 
been accomplished and this matter is returned to the Board for 
further consideration.

The Veteran has submitted additional evidence in the form of a 
lay statement written by his wife on March 31, 2010 and received 
at the Board on May 13, 2010, after the most recent supplemental 
statement of the case was issued on March 25, 2010.  However, 
upon review of the evidence, it is found to be duplicative of 
that which was already of record.  Therefore, no waiver is needed 
prior to Board review of the claim.


FINDINGS OF FACT

1.  The medical evidence shows the Veteran's disorder manifested 
by vertigo to be diagnosed as basilar migraines with vertigo.

2.  The Veteran does not have Meniere's disease.  

3.  The Veteran's basilar migraines with vertigo results in very 
frequent, completely prostrating and prolonged attacks productive 
of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for a disorder manifested by 
migraines (diagnosed as basilar migraines with vertigo) have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 
8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received in July 
2003 (as part of a claim for TDIU benefits) and a duty to assist 
letter was sent in a March 2005 letter following the April 2004 
adjudication of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating, which included 
notice of the requirements to prevail on these types of claims, 
and of his and VA's respective duties.  Additional notice was 
sent in March 2006, April 2009, and May 2009.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and been given ample time to respond, but 
the AOJ has also readjudicated the case by way of a supplemental 
statement of the case issued on March 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA examinations for the vertigo 
disability (including audiological and ear nose and throat (ENT)) 
were conducted in June 2009, and they included review of the 
claims folder and examination of the Veteran.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
provided in the March 2006 and April 2009 letters.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).

II.  Increased Rating for Vertigo Condition

The Veteran contends his vertigo condition is more severe than 
currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A more recent 
decision of the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In appeals of the initial rating assigned 
following a grant of service connection, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

The Veteran is currently assigned the maximum schedular 
evaluation, 30 percent, for peripheral vestibular disorders under 
38 C.F.R. § 4.87, Diagnostic Code 6204.  The Board remanded this 
matter in January 2009 in order to further evaluate the Veteran's 
vertigo symptoms, not only to assess the current severity of such 
symptoms, but also to ascertain whether a higher rating could be 
warranted under a different Diagnostic Code (at the time thought 
to be 38 C.F.R. § 4.87 Diagnostic Code 6025 for Meniere's 
syndrome.) 

Pursuant to the Board's remand directives, the Veteran underwent 
a VA ENT examination in June 2009 to clarify the nature and 
severity of his disorder manifested by vertigo.  The conclusions 
from this examination following review of the claims folder and 
interview with the Veteran, were that the most appropriate 
diagnosis to fit his condition was that of basilar migraine with 
vertigo.  The examiner further stated that he did not believe the 
Veteran has Meniere's syndrome.  Given this diagnosis, the Board 
finds that the most appropriate Diagnostic Code is that governing 
migraine disorders, rather than Meniere's syndrome.  

Under Diagnostic Code 8100, a 10 percent evaluation for migraine 
headaches requires characteristic prostrating attacks averaging 
one in two months over the last several months.  A noncompensable 
rating under this Code contemplates less frequent attacks than 
shown for a 10 percent rating.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic inadaptability. 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

The examiner in the June 2009 ENT examination reviewed the 
records in the claims folders in detail and noted that the 
Veteran was also service connected for hearing loss and tinnitus, 
and that he was asked to opine whether the Veteran has Meneire's 
syndrome, and if so the frequency and severity of this syndrome.  
The examiner provided a lengthy synopsis of the evidence in the 
claims folder.  The examiner disagreed with an opinion from the 
examiner in a February 2004 VA examiner who opined that 
labyrinthitis was most likely related to trauma during the 
Veteran's military career.  This examiner said that labyrinthitis 
was not usually caused by trauma, unless it was a severe head 
injury, which is not the case for this Veteran.  A history of 
vertigo since 1985 was noted to have been reported in a an 
October 2003 private ENT note, and primary care records from 
2002-2005 are also noted to confirm the longevity of the 
Veteran's vertigo symptoms, with a December 2005 note saying that 
it was over 20 years in duration.  The Veteran first noted 
problems with hearing loss in the early 1990's.  This was noted 
to be of more recent onset than the vertigo, although his 
tinnitus was said to have been present much longer than the 
hearing loss.  

When asked on examination, the Veteran reported his vertigo 
symptoms began around 1983 or 1984, and he was first formally 
diagnosed with vertigo by a doctor around 1986 or 1987,which is 
consistent with the onset date reported in the medical records.  
He described having symptoms of being deathly sick, dizzy, and 
vomiting, that lasted about 3-4 days.  He reported frequency of 
about once or twice a month, but sometimes as little as 2 to 4 
times a year.  He also reported getting a migraine like headache 
at the onset of these symptoms.  He denied awareness of hearing 
loss or change in the quality or quantity of tinnitus during such 
spells.  He also denied any pressure or fullness in the ears, 
except for a sensation of water in his ears at times.  Further 
questioning resulted in finding that this could be present with 
vertigo or could be completely unrelated.  The examiner placed 
great significance on the Veteran's statement of having migraine 
headache type symptoms at the start of his vertigo attacks, and 
indicated that this significantly influenced the final impression 
rendered. 

The examiner recited the history and differential diagnoses 
reported during the Veteran's course of treatment.  The examiner 
noted various tests administered, and medications prescribed, to 
include Claritin, Antivert and meclizine, which the Veteran 
claims have helped his symptoms.  The diagnosis of Meniere's 
syndrome versus labyrinthitis made shortly after he retired was 
noted to not be clear.  He generally was noted to not have any 
ear problems or history of surgery, other than occasional pruitus 
in either ear.  His only history of hospitalization for possible 
ear related problems was a three-day stay for vertigo complaints 
in Iceland.  It was conceded that the Veteran had noise exposure 
in the service.  The Veteran reported using hearing aids for 
about the past four or five years.  Occupationally he was noted 
to have stopped working in January 2007, with a letter in the 
claims file stating that this was largely due to vertigo.  He 
reported that his vertigo symptoms (along with his hearing loss 
and tinnitus) took away from his lifestyle.  He reported being 
unable to go boating.  

Physical examination of both ears showed no evidence of tissue 
loss or deformity of the auricles.  The ear canals were normal 
with no evidence of edema, scaling or discharge.  The tympanic 
membranes were clear and intact bilaterally.  The middle ear was 
clear and properly aerated.  The mastoids also were unremarkable.  
There was no evidence of cholestereatoma or discharge in either 
ear.  Neurologic examination was significant for the Veteran 
being unable to do a tandem walk, admitting he has not been able 
to do such for a long time.  He was noted to wear a right knee 
brace.  The rest of the neurological examination was 
unremarkable.

The examiner gave an overall diagnostic impression that the 
Veteran's symptoms more likely represent a basilar migraine with 
vertigo rather than labrynthitis.  The examiner also opined that 
he did not think the Veteran has Meniere's disease.  The examiner 
noted that earlier questions of associated hearing change or 
tinnitus, as well as perceptions about pressure or fullness in 
his ears with the spells were all answered negatively.  The 
examiner stated that there was really nothing much to go on to 
make a diagnosis of Meniere's.  Even the duration of the spells 
(lasting 3-4 days) were said to seem to exceed what is usually 
seen with Meniere's.  However, such durations were consistent 
with this examiner's favored impression of basilar migraine with 
vertigo.  

The examiner reviewed results from testing.  Findings from a June 
2009 VA audiological evaluation showed a mildly sloping mid to 
high frequency sensorineural SNHL for the right and a somewhat 
flatter mild to moderate SNHL for the left ear.  The examiner 
also reviewed caloric testing on VNG and noted that there was 
neither unilateral weakness, nor directional preponderance with 
the rest of VNG testing within normal limits.  
 
The examiner noted the Veteran had diagnoses of hearing loss and 
tinnitus, and that he was currently rated 40 percent disabling 
for labyrinthitis.  The examiner again stressed that the most 
appropriate diagnosis to fit his condition was that of basilar 
migraine with vertigo.  The examiner noted that the internist who 
treated the Veteran for several years described a cluster of 
other symptoms associated with his spells of vertigo.  The 
examiner speculated that there could be a possible overlap of 
PTSD symptoms.

Regarding the current severity of symptoms, the examiner stated 
that the Veteran's vertigo seemed to have stabilized in the past 
several years, although other medical providers suggested that 
they had increased.  The Veteran was described as very 
straightforward in describing his symptoms to this examiner.  
While stable, the symptoms did significantly account for his 
leaving the workforce.  The examiner noted that it was not 
necessary to address the questions of the relationship between 
his hearing impairment and tinnitus to Meniere's syndrome, 
because he does not believe the Veteran has Meniere's syndrome.  

The June 2007 VA audiological examination which diagnosed 
bilateral hearing loss as discussed in the above examination, 
also discussed the severity of his vertigo.  In this examination, 
the Veteran reported having his vertigo under control at the 
moment, because he knows when an attack is about to occur and he 
can take some medications to ward it off.  He reported chronic 
dizziness since 1983.  The symptoms could present at any time, 
sometimes when bending or looking up or down.  He gets the 
"attack" about two times a month.  Each attack usually does not 
last long, but they have lasted for a couple days.  He reported 
having migraines before an attack years ago, but stated he has 
not had this symptom in the past five years or so.  He believed 
his sinuses were a factor in his vertigo symptoms, and reported 
that since beginning Claritin about 10 years ago, his symptoms 
were not as bad as they used to be.  Test results for the hearing 
loss were recited.  VNG results were also recited and deemed 
normal.  The audiological examiner deferred to the above ENT 
examination for an opinion as to the severity of the Veteran's 
vertigo.  

The lay and medical evidence of record from the date of his 
claim, prior to the June 2009 VA examination which diagnosed the 
Veteran's disorder as basilar migraine with vertigo, reflect a 
long term history of problems with vertigo symptoms that more 
closely resemble that of a migraine with very frequent, 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The lay evidence includes written statements from the Veteran's 
wife, received in December 2004 and again in August 2006.  She 
pointed out that his vertigo can come on suddenly and that during 
the episodes, he suffers from nausea and becomes clammy and 
unable to communicate.  She noted that during such episodes he is 
unable to operate equipment or stand, and that at times he has 
been unable to move around without assistance.  She indicated 
that his vertigo has resulted in frequent work absences.  She is 
noted to have submitted a lay statement in March 2010 essentially 
stating the same things, and also pointing out that he retired 
early due to his vertigo condition.   

Other lay evidence includes work restrictions.  An August 2006 
document from the Veteran's employer indicated he was not to 
operate any motorized equipment due to medical restrictions for 
his vertigo.  The time lost from work was 18 hours in 2005 and 84 
hours in 2006.  In an August 2006 letter, a coworker noted that 
the Veteran missed work at least once or twice a month due to 
vertigo attacks.  It was noted that it sometimes took the Veteran 
days to return.  

The medical evidence shows long term, chronic, severe symptoms 
resulting in severe economic inadaptability.  A May 2002 VA 
record reported complaints of dizziness and lightheadness when 
bending forward, as well as a spinning sensation, with symptoms 
treated with Claritin.  Intermittent vertigo symptoms were 
reported in a June 2002 private record.  In May 2003 the Veteran 
complained of vertigo on and off for 30 years with no headaches, 
visual symptoms or ear symptoms of tinnitus or hearing loss.  VA 
examinations from February 2003 and February 2004 document 
attacks of vertigo with nausea and vomiting.  The February 2004 
examination report noted that the attacks were preceded by 
headaches.  Symptoms of vertigo treated with antihistamines and 
antivert are noted on a May 2004 VA hearing evaluation.  Private 
records from February 2005 show increasing episodes of dizziness 
and vertigo treated with medications.  It was noted that the 
Veteran would be taking off work due to his symptoms, as he had 
done in the past.  A July 2005 VA ear disorders examination 
report noted that the Veteran was frequently missing work due to 
his vertigo symptoms manifested predominantly by dizziness, with 
attacks (and lost work) about two to three times a month.  
Records from December 2005 show recurrent symptoms, described as 
room spinning sensations.  

The Veteran's private treating physician submitted a letter in 
February 2005 describing the Veteran's vertigo as having first 
been diagnosed in November 1986 at the Naval Hospital in Iceland, 
with intermittent bouts of the same over the past 20 years.  The 
onset of his episodes were described as a sensation of spinning, 
with other symptoms of lightheadedness, imbalance, blurred 
vision, fatigue, reduced stamina, inability to concentrate, 
reduced cognitive function, excessive perspiration, headache, 
sensitivity to bright lights or noise, and nausea and vomiting.  
There were varying degrees of symptoms with each episode.  The 
frequency of such episodes was not possible to predict and he 
could potentially experience sudden onset without warning.  His 
symptoms were more frequent the last two years.  His vertigo 
symptoms were also deemed to result in a greater risk of falling 
or losing control of a vehicle.  Work restrictions were 
recommended to accordingly deal with such risks.  VA records from 
2005 to 2008 show a diagnosis of dizziness/allergic rhinitis 
treated with Claritin in June 2007.  A 2008 VA record noted a 
diagnosis of labrynthitis.  

Private medical records from 2008 to 2009, which appear to have 
been associated with the claims file after the most recent VA 
examinations were conducted, noted the presence of a vertiginous 
syndrome among the diagnosed disorders, but provided no further 
findings regarding the frequency and severity of such disorder, 
instead focusing on other health problems.  Thus there is no 
indication of worsening symptoms since the most recent 
examinations.  

Based on a review of the foregoing, and resolving any doubt in 
the Veteran's favor, the Board finds that the evidence supports 
an increased rating for the Veteran's vertigo condition, to 50 
percent, under criteria for rating migraines.  The condition has 
now been diagnosed as basilar migraine with vertigo, and it more 
closely resembles the criteria for a migraine headache disorder 
with very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The Veteran is 
shown to have had attacks of vertigo to such an extent that he 
previously required numerous days off work to recuperate, as well 
as having work restrictions from operating heavy machinery, prior 
to the condition eventually forcing his retirement in 2007.  This 
condition has been manifested since the pendency of this appeal.  
Thus, from the pendency of this claim, a 50 percent rating for 
the Vertigo condition is warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 for migraine disorders.  

The Board notes that this is the maximum allowable rating under 
this Diagnostic Code, and is above the maximum allowable rating 
of 30 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6204 for peripheral vestibular disorders, which he had formerly 
been rated under.  As previously discussed, there is no basis for 
rating the Veteran under Diagnostic Code 6205, as the findings 
from the June 2009 VA ENT examination clearly determined that the 
Veteran's condition is not Meniere's syndrome, but rather a 
migraine condition.  

Accordingly, a 50 percent rating is granted for a vertigo 
condition, currently diagnosed as basilar migraine with vertigo.

Consideration of an extraschedular evaluation for vertigo 
condition is moot in light of the Board's grant of a TDIU in a 
February 2008 rating. 


ORDER

An increased rating to 50 percent is granted for the Veteran's 
vertigo condition - basilar migraines with vertigo, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


